Order, entered on August 29, 1962, conditionally granting the motion of defendant Guerriero Co., Inc., to dismiss the complaint, unanimously modified, on the law and on the facts, with $20 costs *906and disbursements to defendant-appellant, to the extent of granting same unconditionally, and, as so modified, affirmed. This action to recover damages for personal injuries was commenced November 3, 1959. Issue was originally joined December 3, 1959. An amended complaint was served December 17, 1959, and issue joined .thereon December 29, 1959. On March 7, 1962 plaintiff served his bill of ¡particulars. A note of issue has not been served. The delay in the prosecution of this action attributed to plaintiff’s age and language difficulty and the attempts to procure a medical report in aid of the bill of particulars do not sufficiently explain the long delay in proceeding with this action. (Cassieri v. Houston Motors Auto Leasing, 16 A D 2d 632.) Concur — Rabin, J. P., McNally, Eager and Steuer, JJ.